EXHIBIT 10.5

 

AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT

          This Amendment to Restricted Stock Unit Agreements ("Amendment") is
made and entered into as of December 5, 2005 by and between Computer Sciences
Corporation, a Nevada corporation (the "Company"), and the undersigned director
of the Company (the "Director"), for the purpose of amending the restricted
stock unit agreement dated as of [DATE] by and between the Company and the
Director (the "Agreement").

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby amend
the Agreement, effective as of the date hereof, as follows:

1.     The following sentence is hereby deleted from Section 9(c) of the
Agreement:

"Notwithstanding the foregoing, any election made pursuant to this Section 9(c)
may be superseded by a subsequent election from the above choices; provided,
however, that no subsequent election pursuant to this section 9(c) shall be
effective unless it is made at least 13 months prior to the Termination Date."

2.     The following sentence is hereby deleted from Section 9(d) of the
Agreement:

"Notwithstanding the foregoing, any election made pursuant to this Section 9(d)
may be superseded by a subsequent election from the above choices; provided,
however, that no subsequent election pursuant to this section 9(d) shall be
effective unless it is made at least 13 months prior to the Termination Date."

          IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be duly executed as of the day and year first above written.



 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

By                                                                       

 

     Van B. Honeycutt

 

     Chairman and Cheif Executive Officer

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

                                                                            

 

[NAME]

